Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This is a final rejection in response to the amendment filed 5/31/2022.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites “wherein at least one of the annular airflow dividing wall, the first guide vanes and the second guide vanes comprise a profiled structure having a serrated leading edge extending along a first direction and comprising along said first direction a succession of teeth and depressions, each of said teeth having an apex being not axially symmetrical with respect to a second direction transverse to the first direction and passing by the apex”.  The original disclosure is silent on the apex of the teeth and specifically anything “passing by the apex”.  Paragraphs 11 and 51 of the specification reference the teeth with paragraph 51 stating “Teeth 30 are individually axially non-symmetrical with respect to a parallel to said general axis X, this parallel again passing through the top 31 of the tooth in question”.  However, a tooth being non-symmetrical with respect to a parallel passing through a top of the tooth is a different scope than a tooth being not axially symmetrical with respect to a second direction transverse to the first direction and passing by the apex.  Therefore this is new matter.
Claims dependent thereon are rejected for the same reason.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 8 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 8 depends from itself and is therefore not in proper dependent form.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Harvey et al. (US 2017/0184053).
Regarding claim 1, Harvey discloses a turbomachine (Figure 1) for an aircraft (Intended use.  The prior art is silent on its application, but a gas turbine engine is inherently capable of use “for an aircraft”), the turbomachine comprising: 
a general axis (11) about which rotating parts of the turbomachine rotate, the rotating parts including blades of a front fan (13); 
an annular airflow dividing wall (400) for an air flow (air flowing through intake 12), the annular airflow dividing wall arranged downstream of the front fan (Figure 1 shows the forwardmost end of dividing wall 400, i.e. leading edge, downstream of the fan 13.  Note air flows left to right in figure 1) and separating the air flow into a primary flow (flow radially inward of 400) and a secondary flows (flow through bypass duct 22 radially outward of 400); 
first guide vanes (300) for guiding the primary flow in the turbomachine;  
second guide vanes (see annotated figure 1) for guiding the secondary flow in the turbomachine, each second guide vane having a leading edge (left edge facing the airflow in figure 1), the first guide vanes for guiding the primary flow and the second guide vanes guiding the secondary flow being connected to the annular airflow dividing wall (Figure 1 shows this); and 
and wherein at least one of the annular airflow dividing wall, the first guide vanes and the second guide vanes comprise a profiled structure having a serrated leading edge (Figure 9 shows 400 has a serrated profile along leading edge 410 and paragraph 83 describes the profile as “serrated”) extending along a first direction (circumferential) and comprising along said first direction a succession of teeth and depressions (figure 9 shows teeth extending to the left and the depressions between the teeth), each of said teeth having an apex (tip of each tooth, see annotated figure 9) being not axially symmetrical with respect to a second direction transverse to the first direction and passing by the apex (Annotated figure 9 shows the first direction along which the serrated profile extends and a second direction transverse to the first axis and “passing by” the apex, where the too is not symmetrical about the second direction), and
wherein: 
c) about said general axis, at least some of said depressions are angularly offset with respect to the angular position of the first guide vanes (Figure 9 and 11 show the serrated leading edge extends between the first guide vanes, i.e. angularly offset from the angular position of the first guide vanes), so that said at least some of the depressions are angularly interposed between two circumferentially successive first guide vanes (Figures 9 and 11 show the depressions in 415 between two circumferentially successive first guide vanes 300).  

    PNG
    media_image1.png
    580
    836
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    441
    450
    media_image2.png
    Greyscale

Regarding claim 2, Harvey discloses wherein the teeth and depressions of the serrated leading edge are individually wavy in shape (the profile of leading edge 410 is described as a waved shape 415), with rounded tops or sharp tops (Figure 9 shows the teeth as having rounded tops).  
Regarding claim 3, Harvey discloses wherein the teeth and depressions of the serrated leading edge individually have a shape with locally rectilinear side walls (each of the teeth and depressions have locally straight sidewalls as shown in annotated figure 9).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Harvey et al. (US 2017/0184053) in view of Stoffer (US Patent 3,403,893).
Regarding claim 4, Harvey discloses wherein the wavy shape is periodic (Figure 9 shows the wavy shape recurs at regular intervals, i.e. is periodic).
Harvey is silent on the wavy shape having, in at least some of the periods, teeth which are different from one another and/or depressions which are different from one another.  
Stoffer teaches the shape having, in at least some of the periods, teeth which are different from one another and/or depressions which are different from one another (Figure 9 shows that some of the waves have a notch at the crest of the wave at 42).  
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Harvey’s invention to include the wavy (when included in the system of Harvey in view of Stoffer, the serrated leading edge is wavy as taught by Harvey) shape having, in at least some of the periods, teeth which are different from one another and/or depressions which are different from one another in order to prevent or minimize erosion from rain particles and the like passing into the engine as suggested and taught by Stoffer in col. 4, ll. 7-12.
Regarding claim 6, Harvey discloses the invention as claimed and described above, including at least one turbomachine according to claim 1 (see rejection of claim 1 above), but does not explicitly disclose an aircraft.
Stoffer teaches an aircraft (col. 1, ll. 27-28 describes the gas turbine engine, i.e. turbomachine on an aircraft).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Harvey’s invention to include an aircraft comprising at least one turbomachine according to claim 1 (when incorporated into the invention of Harvey, the gas turbine engine of Harvey provides power to the aircraft of Stoffer) in order to provide propulsion to the aircraft as suggested and taught by Stoffer in col. 1, ll. 27.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Harvey et al. (US 2017/0184053) in view of Joseph et al. (US 2017/0022820).
Regarding claim 7, Harvey discloses all the essential features of the claimed invention except wherein the incline at the apex of the tooth is closer to a bottom of one adjacent depression than the other adjacent depression.
Joseph teaches wherein the incline at the apex of the tooth is closer to a bottom of one adjacent depression than the other adjacent depression (Figure 4b shows the apex of tooth 154 is closer to adjacent depression 156 than adjacent depression 152).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Harvey’s invention to include wherein the incline at the apex of the tooth is closer to a bottom of one adjacent depression than the other adjacent depression in order to provide improved noise reduction as suggested and taught by Joseph in paragraph 65.
Examiner’s Note for claim 8
The Examiner notes that no art rejection can be given for claim 8 because the metes and bounds of the claims are impossible to decipher as it depends from itself.  However, Harvey discloses the first guide vanes are inlet guide vanes (300 are inlet guide vanes into the compressor) and the second guide vanes are outlet guide vanes (Figure 1 shows the second guide vanes are outlet guide vanes from the fan).
Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The prior art of record fails to anticipate and/or render obvious, either alone or in combination, the individual inclinations of the teeth of the serrated leading edge profile vary according to an engine speed as described in claim 5. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERYN MALATEK whose telephone number is (571)272-5689. The examiner can normally be reached Monday - Thursday, 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERYN A MALATEK/Primary Examiner, Art Unit 3741